    Case: 4:20-cv-00046-RLW Doc. #: 13 Filed: 04/15/20 Page: 1 of 3 PageID #: 61



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TIFFANY C. COOPER,                                )
                                                  )
              Plaintiff,                          )
                                                  )
        v.                                        )       No. 4:20CV46 RLW
                                                  )
EMBASSY SUITES BY HILTON,                         )
                                                  )
              Defendants.                         )

                               ORDER TO SHOW CAUSE

        This matter is before the Court on Defendant Embassy Suites by Hilton’s

(“Embassy Suites”) Motion to Dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. P.

12(b)(6) (ECF No. 11).1 Plaintiff Tiffany Cooper (“Plaintiff”) filed a pro se Petition on

December 4, 2019 in the Circuit Court of St. Louis City, Missouri, alleging claims of

discrimination and retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C.§§ 2000e, et seq. (“Title VII”), as well as a state law claim for wrongful

termination. (ECF No. 3) On January 10, 2020, Defendant Embassy Suites filed a Notice

of Removal and removed the cause of action from state court to the United States District

Court for the Eastern District of Missouri based on federal question jurisdiction. (ECF

No. 1) On February 20, 2020, Embassy Suites filed the present motion to dismiss.

Review of the record shows that Plaintiff has not filed a response to the motion, and the

time for doing so has expired.


1
 While Plaintiff named “Embassy Suites by Hilton” as the Defendant in this matter, Defendant
states in its motion that the proper name is Embassy Suites Management LLC. (ECF No. 11)
  Case: 4:20-cv-00046-RLW Doc. #: 13 Filed: 04/15/20 Page: 2 of 3 PageID #: 62



       Rule 4.01 of the Local Rules of the United States District Court for the Eastern

District of Missouri provides, “each party opposing a motion . . . must file, within

fourteen (14) days after service of the motion, a single memorandum containing any

relevant argument and citations to authorities on which the party relies.” E.D. Mo. L.R.

4.01(B). Here, Plaintiff has not filed a response in opposition within the requisite time

frame or otherwise responded to Defendant’s motion to dismiss Plaintiff’s Complaint

under Fed. R. Civ. P. 12(b)(6) for failure to exhaust administrative remedies regarding

her claim for racial discrimination and failure to state a plausible claim for racial

discrimination, retaliation, and wrongful termination. The Court advises Plaintiff that,

even though she is proceeding as a pro se litigant, she “must comply with court rules and

directives.” Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005); see also Schooley v.

Kennedy, 712 F.2d 372, 373 (8th Cir. 1983) (“Although pro se pleadings are to be

construed liberally, pro se litigants re not excused from compliance with relevant rules of

the procedural and substantive law.”).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff shall show cause, in writing and no

later than May 1, 2020, why she has failed to respond to Defendant’s Motion to Dismiss.

Failure to comply with this Order may result in dismissal of Plaintiff’s claims against

Defendant Embassy Suites.

       IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of

this Order and Defendant Embassy Suites Management LLC’s Motion to Dismiss

Plaintiff’s Complaint and Memorandum in Support (ECF Nos. 11, 12) to Plaintiff,

                                              2
 Case: 4:20-cv-00046-RLW Doc. #: 13 Filed: 04/15/20 Page: 3 of 3 PageID #: 63



Tiffany Cooper, at her last known address: 2505 Hodiamont, Apt. E, St. Louis, MO

63113, via U.S. Postal mail and UPS.

      Dated this 15th day of April, 2020.




                                            RONNIE L. WHITE
                                            UNITED STATES DISTRICT JUDGE




                                            3
